Citation Nr: 0417395	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  97-17 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an original disability evaluation in 
excess of 30 percent for bilateral varicose veins prior to 
January 12, 1998.

2.  Entitlement to a disability evaluation in excess of 10 
percent for right lower extremity varicose veins subsequent 
to January 12, 1998.

3.  Entitlement to a disability evaluation in excess of 60 
percent for left lower extremity varicose veins subsequent to 
January 12, 1998.

4.  Entitlement to an increased original disability 
evaluation for degenerative disc disease of the lumbar spine, 
currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported active service from July 1961 to 
December 1975 and from January 1976 to February 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
on November 9, 2000, when the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Specifically, the RO should inform the veteran of what is 
necessary for his claims for increased ratings to be granted.  
The notification should also inform the veteran what evidence 
he needs to obtain, what actions the RO will take, and ask 
him to submit all available evidence, as well as ensure that 
all other appropriate actions under the VCAA have been taken.

The record indicates that the veteran had filed a claim for 
Social Security Disability benefits, and at one time had been 
awarded Social Security Disability benefits.  The RO must 
contact the Social Security Administration and obtain all 
records related to the veteran's Social Security claim.  
Additionally, the RO should contact the VA Medical Center 
(VAMC) in Fayetteville, North Carolina and obtain all 
available treatment records for the veteran dated from 
January 2003 to the present.  Decisions of the Board must be 
based on all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA or Social 
Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).

The veteran has stated that he was hospitalized at Cape Fear 
Hospital in January 2003, and subsequently was treated at 
Woodbury.  Additionally, the veteran has stated that he 
receives weekly in-home nursing care.  The RO should obtain 
addresses and releases from the veteran and obtain treatment 
records from Cape Fear Hospital, the Woodbury facility, and 
from the in-home nursing care

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claims for increased ratings to be 
granted.  In addition, the RO should 
ensure that the veteran is notified what 
action he must take and what action the 
RO will take on his claims, and he must 
be asked to provide all available 
information.  The RO should ensure that 
all requirements of notification under 
the VCAA have been met.

2.  The RO should obtain all available 
treatment records from the VAMC in 
Fayetteville, North Carolina and all 
associated outpatient clinics, dated from 
January 2003 to the present.  If no 
records are available, the RO should ask 
for written confirmation of that fact

3.  Request the following records 
concerning the veteran from the Social 
Security Administration: All records 
related to the veteran's claim for Social 
Security benefits including all medical 
records and copies of all decisions or 
adjudications.

4.  The RO should contact the veteran and 
obtain address and releases for medical 
records from Cape Fear Hospital, from the 
facility the veteran identified as 
Woodbury, and for his weekly in-home 
nursing care.  The RO should obtain all 
available records from these three 
sources dated from January 2003 to the 
present.  If no records are available, 
the RO should ask for written 
confirmation of that fact

5.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




